COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 ANTHONY INDEPENDENT SCHOOL                      §
 DISTRICT,                                                       No. 08-08-00079-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                         County Court at Law No. Five
                                                 §
 JACOB MORALES,                                                of El Paso County, Texas
                                                 §
                   Appellee.                                       (TC#2007-2861)
                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is the motion of Anthony Independent School District, Appellant,

to dismiss this appeal for the reason that the parties have settled all matters in controversy in the

underlying lawsuit. Appellee has not objected to the motion and there is no indication that dismissal

would prevent Appellee from seeking relief to which he would otherwise be entitled. See TEX . R.

APP . P. 42.1(a)(1). We therefore grant the motion and dismiss the appeal.



                                              KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.